Per Curiam.
The appellant, who w7as the plaintiff, sued Moore before a justice of the peace, alleging in his complaint that Moore, on March 1, 1859, forcibly and unlawfully took into his possession two tuns of hay, the property of the plaintiff, and sold the same without right, and converted the proceeds thereof to his own use. It is averred that the *110hay was worth $25, and that the plaintiff has sustained damage to that amount. Before the justice, the plaintiff recovered judgment; from which the defendant appealed. In the Common Pleas, the Court tried the issues and found for the defendant. Motion for a new trial denied, and judgment, &c.
Horace P. Biddle and N. Blade, for the appellant.
The errors assigned relate exclusively to the finding of the Court upon the evidence. The record contains all the evidence given in the cause, and having examined it carefully, we are of opinion that its weight accords with the decision of the Common Pleas.
The judgment is affirmed, with costs.